 
 
LOAN AGREEMENT
 
AND
 
STOCK PURCHASE AGREEMENT
 
 
 
THIS LOAN AGREEMENT (this "Agreement") dated this 12th day of May, 2008
 
 
BETWEEN:
 
Eugene Khavinson, 365 Ardsley Street, Staten island New York, 10306
 
(the "Lender")
 
OF THE FIRST PART
 
AND
 
Mega Media Group, Inc. of 1122 Coney Island Avenue, Brooklyn, NY 11230
 
(the "Borrower")
 
OF THE SECOND PART
 
IN CONSIDERATION OF the Lender loaning certain monies (the "Loan") to the
Borrower, and the Borrower repaying the Loan to the Lender, both parties agree
to keep, perform and fulfill the promises and conditions set out in this
Agreement:
 
Loan Amount & Interest
 
1.  
The Lender promises to loan Seventy-Five Thousand, ($75,000.00 ) USD, to the
Borrower and the Borrower promises to repay this principal amount to the Lender,
at such address as may be provided in writing, with interest payable on the
unpaid principal at the rate of 9.00 percent per annum, calculated yearly not in
advance.
   

2.  
To be secured by all the account receivables of the company.

 
Stock Option Agreement
 
2.  
The Lender has the right to purchase 500,000 shares of the company's common
stock at a price of $0.11 cents per share for a period of 12 months from the
time of this agreement.
   

3.  
Lender has full power and authority to enter into this Stock Option Agreement
and constitute the legal, valid and binding obligation of Lender enforceable
against Lender in accordance with its terms.



 

--------------------------------------------------------------------------------


 
4.  
If Lender exercises the option into the Shares for investment purposes only and
for Lender's own account, not as nominee or agent, and Lender has no present
intention of selling, transferring or otherwise distributing or disposing of the
Shares or granting any interests therein.

 
5.  
Lender has had the opportunity to meet with management of Issuer and ask
questions about the terms and conditions of this offering and the operations,
business, finances, properties and prospects of Issuer and all such questions
have been answered to the satisfaction of Lender. Lender has received all the
information that such Lender considers necessary or appropriate for deciding
whether to purchase the Shares.

 
6.  
Lender is an investor in securities of companies in the development stage and
such Lender is able to fend for itself or himself, can bear the economic risk of
an investment in the Shares, and has such knowledge and experience in business
and financial matters that such Lender is capable of evaluating the merit and
risks of the investment in the Shares.

 
7.  
Lender is an "accredited investor" as such term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended (the
"Act"), a copy of which Rule is attached hereto as Exhibit A.

 
8.  
Lender is aware that the Shares have not been registered under the Act. The
Shares cannot be sold, transferred, pledged or otherwise distributed by Lender
unless a registration statement registering the Shares under the Act has been
filed with the Securities and Exchange Commission and has become effective or
unless the Shares are sold or otherwise distributed in a transaction in respect
of which Issuer has previously received an opinion, satisfactory to Issuer,
stating that such registration is not required.

 
9.  
Issuer may prevent transfer and registration of transfer of the Shares unless
Issuer shall have received an opinion from counsel satisfactory to it to the
effect that any such transfer would not violate the Act of the applicable laws
of any state.

 
 
10. In the event of conversion Issuer shall cause each stock certificate
evidencing the Shares to bear the following legend:

 
"These securities have not been registered under the Securities Act of 1933, as
amended (the "Act"). These securities may not be sold, offered for sale, pledged
or hypothecated in the absence of a registration statement in effect with
respect to such securities under such Act or an opinion of counsel satisfactory
to the Company that such registration is not required."
 
 

--------------------------------------------------------------------------------


 
Payment
 
11.  
This Loan will be repaid in full 2 months from the execution of this Agreement.

 
Default
 
12.  
Notwithstanding anything to the contrary in this Agreement, if the Borrower
defaults in the performance of any obligation under this Agreement, then the
Lender may declare the principal amount owing and interest due under this
Agreementatthat time tobe immediately due andpayable.

 
Governing Law
 
13.  
This Agreement will be construed in accordance with and governed by the laws of
the State of New York.

 
Costs
 
14.  
All costs, expenses and expenditures including, without limitation, the complete
legal costs incurred by enforcing this Agreement as a result of any default by
the Borrower, will be added to the principal then outstanding and will
immediately be paid by the Borrower.

 
Assignment
 
15.  
This Agreement will pass to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and assigns of the Borrower. The
Borrower waives presentment for payment, notice of non-payment, protest, and
notice of protest.

 
Amendments
 
16.  
This Agreement may only be amended or modified by a written instrument executed
by both the Borrower and the Lender.

 
Severability
 
17.  
The clauses and paragraphs contained in this Agreement are intended to be read
and construed independently of each other. If any part of this Agreement is held
to be invalid, this invalidity will not affect the operation of any other part
of this Agreement.

 
General Provisions
 
18.  
Headings are inserted for the convenience of the parties only and are not to be
considered when interpreting this Agreement. Words in the singular mean and
include the plural and vice versa. Words in the masculine mean and include the
feminine and vice versa,

 
Entire Agreement
 
 
19. This Agreement constitutes the entire agreement between the parties and
there are no further items or provisions, either oral or otherwise.



 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties have duly affixed their signatures under hand
and seal on this 121h day of May, 2008. .
 
 
 
/s/ Eugene Khavinson
Eugene Khavinson
 
 
 
Mega Media Group, Inc.
Per: /s/ Alex Shvarts
 
 
(SEAL)
 